EXHIBIT 23.1 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado 80014 Telephone (303)306-1967 Fax (303)306-1944 November 9, 2010 CONSENT OF INDEPENDENT AUDITOR As independent certified public accountants, we hereby consent to the incorporation by reference in the registration statement on Form S-8 of our report dated September 20, 2010 and the audited financial statements for Time Associates, Inc. for the fiscal years ended June 30, 2010 and 2009. /s/ RONALD R. CHADWICK, P.C. Aurora, Colorado
